FILED
                            NOT FOR PUBLICATION
                                                                            MAR 01 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30262

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00079-RMP-1

 v.
                                                 MEMORANDUM*
TRACY A. MCKENZIE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                      Argued and Submitted February 4, 2016
                               Seattle, Washington

Before: KOZINSKI, O’SCANNLAIN, and GOULD, Circuit Judges.

      Rule 36 of the Federal Rules of Criminal Procedure allows a district court to

correct “a clerical error” in a judgment. Fed. R. Crim. P. 36. McKenzie argues

that when the district court entered the judgment in his case, she “erred” by failing

to award him credit for the time he spent in state custody prior to the date he was to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
begin serving his federal sentence. But the district court had no authority to award

McKenzie credit for time served, even had she wanted to; only the Attorney

General, through the Bureau of Prisons, may grant defendants credit for time

served prior to the start of their federal sentences. United States v. Wilson, 503
U.S. 329, 333 (1992); United States v. Peters, 470 F.3d 907, 909 (9th Cir. 2006).

The district court’s failure to do something she was forbidden from doing was not

an “error”—clerical or otherwise—that can be “corrected” via Rule 36.

      That is not to say that McKenzie has no right to judicial process if he

believes he has been wrongly denied credit for time he served prior to the start of

his federal sentence. But Rule 36 is not the proper mechanism to assert his right to

such credit. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984).

      AFFIRMED.




                                           2